Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 07, 2015

The Court of Appeals hereby passes the following order:

A15A1675. DEMETRIUS C. JOHNSON v. LAW OFFICE OF STANLEY M.
    LEFCO, P.C.

      The trial court entered default judgment against Demetrius Johnson in the
amount of $3,384.41. Johnson filed a notice of appeal from this ruling. We, however,
lack jurisdiction.
      Under OCGA § 5-6-35 (a) (6), appeals in all actions for damages in which the
judgment is $10,000 or less must comply with the discretionary appeal procedures.
Because this suit is an action for damages and the judgment entered was less than
$10,000, a discretionary application was required under OCGA § 5-6-35. See
Jennings v. Moss, 253 Ga. App. 357 (509 SE2d 655) (1998). Given Johnson’s failure
to file an application, this appeal is DISMISSED for lack of jurisdiction.



                                       Court of Appeals of the State of Georgia
                                                                            05/07/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.